Citation Nr: 1022828	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-19 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1957 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  Hearing loss was not shown present in service or for many 
years thereafter, and the competent and most persuasive 
medical opinions establish no nexus between the current 
disability and the veteran's military service or any incident 
thereof. 

2.  Tinnitus was not shown present in service or for many 
years thereafter, and the competent and most persuasive 
medical opinions establish no nexus between the current 
disability and the veteran's military service or any incident 
thereof. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 1133, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  With 
respect to the Dingess requirements, in March 2006, the RO 
also provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issues on appeal, which were 
subsequently readjuciated in a June 2008 statement of the 
case.  Under these circumstances, the Board finds that 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained service treatment records and VA outpatient 
treatment records.  In addition, the Veteran submitted 
statements and private medical evidence on his behalf, 
including post-service employment records.  Moreover, a 
specific VA medical examination relevant to the issues on 
appeal was obtained in February 2006.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case as a result of the February 
2006 VA examination, as well as the opinion provided in an 
April 2007 addendum, are more than adequate, as they are 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  Each opinion considers 
the statements of the appellant and provides a complete 
rationale for the opinion stated, relying on and citing to 
the evidence reviewed.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, the existence of 
any additional evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that all the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for yet more development 
and that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service Connection

The Veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of his active military service.  
Specifically, he asserts that he suffered acoustic trauma in 
service, and that he has been suffering from chronic hearing 
loss and tinnitus since that time.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1131 (West 2002).  There generally must be (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498 
(1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b) (2009).  Further, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).

In addition, certain chronic diseases, including other 
organic diseases of the nervous system, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. § 1133; 38 C.F.R. 
§§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2009).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In this case, at a February 2006 VA audiology exam, the 
Veteran was diagnosed with bilateral sensorineural hearing 
loss, as defined by VA purposes, pursuant to the audiogram.  
Moreover, he reported tinnitus of both ears.  Specifically, 
he indicated that he had a steady buzzing sound of the ears, 
bilateral and constant.   A diagnosis of tinnitus was 
rendered.  As the evidence demonstrates current diagnoses of 
bilateral hearing loss and tinnitus, the first element of 
service connection has been met.  See Hickson v. West, 12 
Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of 
a disease or injury was incurred or aggravated during 
service, the Veteran's military occupational specialty (MOS) 
was switchboard operator.  He claims he experienced acoustic 
trauma as a result of the high-pitched squeal of the switch 
board and being within close proximity of field generators.  
While the Board has no reason to doubt that he was exposed to 
these noises and other noises in service, there is no 
indication that such exposure resulted in any injury.  As 
discussed immediately below, the Veteran's service treatment 
records do not indicate any abnormalities with respect to the 
Veteran's ears upon separation.  Indeed, the record is devoid 
of any competent medical evidence which even hints of an ear 
injury.  Furthermore, there is no indication that the Veteran 
participated in combat, which would allow for a statutory 
presumption of exposure to high levels of noise and/or 
acoustic trauma.  38 U.S.C.A. § 1154(b) (West 2002).

Concerning in-service disease, a review of the service 
treatment records reflect no complaints of, treatment for, or 
a diagnosis related to hearing loss or tinnitus, or any 
symptoms reasonably attributed thereto.  In fact, the only 
in-service ear-related pathology of record is found within 
July 1960 service treatment record, which suggested external 
otitis.  As a result, in August 1960, it appears that the 
Veteran underwent an ear cleaning, but, significantly, there 
was no mention of any residual impairment, either related to 
loss of hearing or ringing of the ears.  Moreover, at the 
time of discharge, even though an audiological examination 
was not conducted, the clinical evaluation of the Veteran's 
ears was "normal."  Therefore, the Board finds that no 
chronic disability of the ears was noted in service.  

In addition, there is no evidence indicating that the 
Veteran's bilateral hearing loss manifested to compensable 
degree within one year following separation from service.  
Here, there is no documented evidence of bilateral hearing 
loss, manifesting to a compensable degree, until a December 
1991 United States Civil Service examination.  Therefore, the 
Board finds that the Veteran's bilateral hearing loss, which 
is considered an organic disease of the nervous system, is 
not subject to presumptive service connection under the 
provisions of 38 C.F.R. §§ 3.307 and 3.309.

	The Board acknowledges that the evidence includes the 
Veteran's statements asserting continuity of symptoms of 
bilateral hearing loss and tinnitus following discharge from 
active duty service and recognizes that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").
	
	In this case, the Veteran is competent to report symptoms 
such as hearing loss and tinnitus because this requires only 
personal knowledge as it comes to him through his senses.  
Layno, 6 Vet. App. at 470.   In determining whether 
statements submitted by a veteran are credible, however, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

	Here, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  Significantly, the 
Veteran's reported history of continued symptoms since active 
service is inconsistent with the other evidence of record.  
Indeed, while he began to experience ear-related symptoms in 
service, such as ringing of the ears, the separation 
examination was absent of any complaints, and he expressly 
denied any history of ear, nose, or throat problems in his 
November 1960 Report of Medical History.  Moreover, in an 
April 2005 VA treatment report, he indicated that he had 
experienced constant tinnitus for about 5 years, and, during 
his February 2006 VA examination, he reported hearing loss 
for only about five or six years and tinnitus for about seven 
to eight years.  These statements are contrary to his 
September 2006 statement, at which time he asserted a history 
of "noise in [his] ears" since his discharge from service.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).
	
	Moreover, the post-service evidence does not reflect 
treatment related to either hearing loss or tinnitus for many 
years after service separation.  In this case, the Board 
emphasizes the multi-year gap between discharge from active 
duty service in 1960 and initial documented hearing loss 
recorded in a December 1991 United States Civil Service 
examination (more than a 30-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where a veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value than the 
clinical records demonstrating "normal" ears at time of 
service separation and the absence of any ear-related 
complaints for many years after service separation.  See Pond 
v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the clinical evidence or through 
his statements.

	Nonetheless, service connection may be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  38 C.F.R. 
	§ 3.303(d) (2009); Hickson v. West, 12 Vet. App. 247, 252 
(1999).  In this case, the Board finds that the competent 
evidence does not attribute the Veteran's bilateral hearing 
loss and tinnitus to service, despite his contentions to the 
contrary.    
	
	To that end, the Board places significant probative value on 
a February 2006 VA examination undertaken specifically to 
address the issues on appeal.  At that time, the Veteran 
reported that he "noticed his problems hearing over the last 
5-6 years" and "his tinnitus[,] described as a steady 
buzzing sound, bilateral and constant, [was] present over the 
last 7-8 years."   The examiner opined that it was "not 
likely" that the Veteran's hearing loss or tinnitus was 
related to service.  The examiner explained that the 
Veteran's reported onset of symptoms was well after his 
military duty and that he also had a credible history of 
post-service occupational noise exposure.   
	
	Moreover, in April 2007, another VA audiologist reviewed the 
claims file and likewise determined that it was "not as 
least as likely as not that hearing loss or tinnitus were 
related to service," noting that the February 2006 VA 
examiner's opinion regarding the etiology and onset of 
symptoms was sound.  The April 2007 VA audiologist further 
explained that the delay of onset of symptoms in conjunction 
with a denial of hearing problems at separation were 
sufficient reasons to render a negative nexus opinion.  The 
examiner noted that there was no research to support the 
argument of a delay of onset of symptoms (hearing loss and 
tinnitus) 40-years post-exposure.  As there is no conflicting 
medical evidence of record, the Board finds the VA examiners' 
opinions to be of great probative value.
	
	The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, the Board finds that hearing loss and 
tinnitus are not the types of disorders that a lay person can 
provide competent evidence on the issue of etiology.  Such 
competent evidence has been provided by the medical personnel 
who have examined the Veteran during the current appeal and 
by service records obtained and associated with the claims 
file.  Moreover, even if the Veteran were competent to offer 
evidence as to the cause of his hearing loss and tinnitus, 
the Board finds his statements to lack credibility, as 
discussed above in greater detail.  Therefore, the Board 
attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  
Accordingly, the third element, that of a medical nexus, has 
not been satisfied for either of the Veteran's claims.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and tinnitus.  As such, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


